—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Coppola, J.), dated September 29, 1999, which granted the motion of the defendant City of Yonkers for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Even if the left-turn traffic signal at the intersection at issue was not operational at the time of the accident, the status of the signal was not a proximate cause of the accident (see, Rubinfeld v City of New York, 263 AD2d 448). Therefore, the Supreme Court properly granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against it. O’Brien, J. P., Sullivan, Krausman, Goldstein and Schmidt, JJ., concur.